Citation Nr: 1212827	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-40 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for bilateral primary open angle glaucoma, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for bilateral macular drusen, to include as secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971 and from December 1982 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

Additional evidence was submitted after the most recent supplemental statement of the case was issued in April 2011.  The Veteran has specifically waived consideration of that evidence by the RO in a December 2011 statement.  See 38 C.F.R. § 20.1304 (2011).  

Clarification of Issues on Appeal

Initially, the Board notes the Veteran's claim of service connection for hearing loss was previously denied by an unappealed RO decision dated July 1994 which noted the Veteran's service treatment records were unavailable.  However, subsequent to this rating decision, the previously unavailable service treatment records were associated with the claims folder.  As these records were not part of the claims file at the time of the July 1994 denial, the Veteran's claim of service connection for left ear hearing loss will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2011).

The Board observes that the Veteran initially submitted a claim for service connection for vision loss as secondary to service-connected diabetes mellitus.  However, the Board observes the evidence of record indicates the Veteran's vision loss has resulted in three separate diagnoses.  See, e.g., October 2011 VA examination.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

The issues of entitlement to service connection for left ear hearing loss and bilateral muscular drusen are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence of record indicates the Veteran suffers from bilateral cataracts that are proximately due to service-connected diabetes mellitus, type II.

2. The competent evidence of record indicates the Veteran suffers from bilateral primary open angle glaucoma that is proximately due to service-connected diabetes mellitus, type II.





CONCLUSIONS OF LAW

1. Bilateral cataracts are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).

2. Bilateral primary open angle glaucoma is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran asserts entitlement to service connection for vision problems as secondary to his service-connected diabetes mellitus.  Initially, the Board observes the Veteran has not asserted, nor does the record indicate, that his current bilateral cataracts or bilateral primary open angle glaucoma are directly related to his active service.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

In considering whether service connection is warranted on a secondary basis, the Board observes the Veteran has been provided two VA examinations during the course of the instant appeal.  In this regard, the Board observes a July 2008 VA examination report notes that, while the Veteran does not suffer from diabetic retinopathy, he does experience mild visual loss and was found to have glaucoma related to diabetes.  See July 2008 VA diabetes mellitus examination.  Furthermore, even though an October 2011 VA diabetes mellitus examination does not indicate the Veteran suffers from an eye condition due to diabetes, the Board notes that an October 2011 VA eye examination diagnosed the Veteran with bilateral cataracts and bilateral primary open angle glaucoma, both as secondary to service-connected diabetes mellitus.  In this regard, the VA examiner noted that diabetes is a risk factor for the development of cataracts and glaucoma, and the onset of cataracts tends to be earlier and the condition progresses more rapidly in diabetics.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, two VA examination reports reflect the Veteran suffers from glaucoma due to his service-connected diabetes mellitus, and one such report links the Veteran's cataracts to his service-connected diabetes.  In light of such evidence, the Board concludes that service connection is warranted for bilateral cataracts and bilateral primary open angle glaucoma as proximately due to service-connected diabetes mellitus, type II.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.  


ORDER

Service connection for bilateral cataracts is granted.

Service connection for bilateral primary open angle glaucoma is granted.


REMAND

The Veteran asserts service connection for left ear hearing loss and an eye disorder, claimed as vision loss, as secondary to his service-connected diabetes mellitus.  For the reasons discussed below, additional development is required prior to a decision on the merits of the Veteran's claims.

With respect to the Veteran's claim of service connection for left ear hearing loss, the Board notes that he submitted the results of a private audiogram dated February 2007 indicating a diagnosis of normal to moderately severe sensorineural hearing loss with speech recognition scores of 100 percent in the left ear.

The Board notes 38 C.F.R. § 4.85 (2011) specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometric test.  The word list requirement in the regulation is very specific and differs from other word lists used to test impairment, such as the CID W-22 list.

In this case, it is not clear what test was used by the Veteran's private audiologist for the February 2007 evaluation.  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id. 

In the instant case, if the February 2007 private audiogram did not utilize the Maryland CNC as required by 38 C.F.R. § 4.85 in determining a 100 percent speech discrimination score, the Board notes that converting the reported speech discrimination results to the Maryland CNC could potentially support the Veteran's claim of service connection.  See generally 38 C.F.R. § 3.85 (2011).  Accordingly, clarification is necessary to clarify the February 2007 private audiologic report.

With respect to the Veteran's claim of service connection for vision loss, the Board notes the Veteran was provided a VA examination in October 2011.  The VA examiner diagnosed bilateral macular drusen, and offered an opinion that this condition "is not secondary or a result of" the Veteran's service-connected diabetes.  However, the Board notes that, while the VA examiner noted that macular drusen "is not a pathology related to diabetes," he failed to offer an opinion or rationale specifically addressing whether the Veteran's bilateral macular drusen has been aggravated by his service-connected diabetes mellitus.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's private audiologist and ask for clarification regarding the February 2007 audiological evaluation as to what audiometric test was used and what speech discrimination test was used in rendering the audiological findings and speech discrimination scores.  Specifically, the Veteran's private audiologist should be asked whether the Maryland CNC word list and audiometric test was used in conducting the Veteran's audiological evaluation in February 2007.

2.  Notify the Veteran that the February 2007 examination by the private audiologist is inadequate and VA is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from that audiologist, notify the Veteran that VA may continue to adjudicate the claim, weighing the accumulated evidence of record as usual. 
 
3.  Upon completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed bilateral macular drusen.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Is it at least as likely as not (i.e., probability of 50 percent) that any current bilateral macular drusen is proximately due (caused by) to the Veteran's diabetes mellitus?

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current bilateral macular drusen has been aggravated beyond its normal progression by the Veteran's diabetes mellitus? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


